Citation Nr: 0842293	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disability, including as due to service-connected 
lumbar back disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1988 to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
psychiatric disability had been received.  The RO reopened 
the previously denied claim but denied the underlying de novo 
issue of entitlement to service connection for a psychiatric 
disability.  

Although the RO has reopened the previously denied claim for 
service connection for a psychiatric disability, the Board is 
required to address this particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is not permitted.  See Jackson v. Principi, 265 F. 
3d 1366, 1369 (2001) (which holds that the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claim for service connection for a 
psychiatric disability has been received, the Board will 
proceed, in the following decision, to adjudicate this new 
and material issue in the first instance.

The issue of service connection for a psychiatric disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disability in an April 2004  rating decision; the veteran did 
not appeal the decision.

2.  Evidence received since the April 2004 rating decision 
was not previously considered and raises a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2004, 
2007).

2.  New and material evidence having been submitted, the 
claim for service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's psychiatric 
disability claim and remands it for further development.  As 
such, no discussion of VA's duty to notify or assist is 
necessary.

In a decision dated in April 2004, the RO denied the 
veteran's claim for service connection for psychiatric 
disability.  The veteran did not timely appeal this decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the April 2004 decision became final because the 
veteran did not file a timely appeal.

The claim for entitlement to service connection for a 
psychiatric disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment 
records, post-service treatment records, and a VA post-
traumatic stress disorder (PTSD) examination report. 

In April 2004, the RO denied the veteran's claim for service 
connection finding that there was no indication in the 
service treatment records of any complaint, diagnosis, or 
treatment for a psychiatric disability, including any showing 
of a suicide attempt.  The RO also stated that a psychotic 
disorder did not manifest within a year of service discharge 
and found that there was no diagnosis of PTSD.  (In an 
October 2003 correspondence, the veteran indicated that he 
was not claiming PTSD).     

Evidence received since the last final decision on the 
veteran's claim for service connection for a psychiatric 
disability includes a May 2005 letter from S. C. Evans, who 
indicated that the veteran's depression could be attributed 
to his back pain as the pain limited his lifestyle and daily 
activity.  In light of the basis of the April 2004 decision, 
the Board finds that new and material evidence has been 
received and the claim is reopened.


ORDER

New and material evidence to reopen claim for entitlement to 
service connection for a psychiatric disability has been 
presented; to this extent, the appeal is granted.

REMAND

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran contends that he has a psychiatric disability 
related to service or due to service-connected lumbar back 
disability.  Although service treatment records are negative 
for any complaints or findings of a psychiatric disability, 
the record shows that the veteran has since been diagnosed 
with various psychiatric disabilities.  A January 2004 
treatment record from W. J. Lefton, M.D. noted that when he 
initially evaluated the veteran, there was more evidence that 
depression was present in service or exacerbated by service, 
but at the time of the record the veteran demonstrated acute 
hypervigilance.  Additionally, as noted above, in a May 2005 
letter, Dr. Evans indicated that the veteran's depression was 
due to his back pain as his pain limits his lifestyle and 
daily activity.  On remand, the veteran should be afforded an 
examination to determine the etiology of any current 
psychiatric disability, to include as due to service-
connected lumbar back disability.  The examiner should also 
address whether the veteran has a psychiatric disability that 
permanently worsened or was aggravated as a result of his low 
back disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran a 
VA psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should 
be conducted.  The report of 
examination should note all psychiatric 
disabilities found to be present, and 
the examiner should comment as to 
whether it is at least as likely as not 
that any psychiatric disability found 
to be present is related to or had its 
onset during service.  The examiner 
must also state whether it is at least 
as likely as not that any psychiatric 
disability found to be present was 
caused or aggravated by his service-
connected lumbar disc disease.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

2.  Then the RO should adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


